DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
3.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

4.	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
5.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
6.	Claims 1, 4-5, 12-14, 20-21 are rejected under 35 U.S.C. 103 as being unpatentable over XIA et al (US 2022/0141856 A1, PCT: July 19, 2019) in view of LI et al (US 2020/0195410 A1).

Regarding claim 1, XIA et al (US 2022/0141856 A1, PCT: July 19, 2019)  discloses A method of wireless communications (see, activation, deactivation of search space CORESET based on an uplink signal request by the UE, section, section 0007-0009, 0022)  by a user equipment (UE) (fig. 1, UE1 110 which communicates with base station 100 in the communication network 100, section 0022), comprising: transmitting a request for action (see, uplink signal indicates a request from the UE for activating, section 0022) for at least one control resource set (CORESET) (see, a control resource set (COREST) associated with the uplink signal, section 0022, 0034) and associated search space set (see, search space associated with the uplink signal on the active downlink BWP, section 0022, 0034, 0090, noted: the first type downlink type is related to control resource set and search spaces, section 0027, 0055, 0065), the action comprises configuring, activating, and/or deactivating the at least one CORESET and associated search space (section 0090-the UE is configured with CORESET and search space for activating), the at least one CORESET comprising  of search space occasions (see, search spaces to which the UE is configured with, section 0088, 0090, 0027, 0065, 0059-); and communicating in accordance with the request (see, the UE transmits uplink data transmission based upon the uplink grant, noted: the base station then schedules the UE for uplink data transmission, section 0033-0034, 0038, 0053, 0062-0063, 072-0073, 0090).
XIA ‘856 discloses all the claim limitations but fail to explicitly disclose: the at least CORESET comprising dynamic CORESET with a predefined search space occasions or semi-static CORESET.
However,  LI et al (US 2020/0195410 A1) from a similar field of endeavor (see,  CORESETS configured for BWP, and monitoring, section 0077-0079) discloses: the at least one  CORESET comprising dynamic CORESET with a predefined search space occasions or semi-static CORESET (see, CORESET/search spaces sets associated with PDCCH monitoring periodicity and dynamically adapting to changing traffic conditions and CDRX (Connected mode discontinuous reception) timers, section 0076-0078,0080-0081, 0084, 0091).
In view of the above, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to implement the monitoring of CORESETs associated with search spaces based on-duration and inactivity timer/periodicity as taught by Li ‘410 into the deactivation and activation of search associated with CORESET of XIA ‘856.  The motivation would have been to provide 
Regarding claim 4, XIA ‘856 discloses the method of claim 1, further comprising starting monitoring for the at least one CORESET a predefined time after transmitting the request (see, transmission to the UE before expiration of the deactivation timer based upon an uplink request from the UE, section 0038), the predefined time being network configured (see, activation timer/deactivation time from the scheduling determiner, section 0038, 0048), requested by the UE (see, the scheduling is related to uplink signaling indicating request by the UE, section 0061-0062, 0070-0072) or based on a UE capability.
Regarding claim 5, XIA ‘856 discloses the method of claim 1, further comprising receiving a PDCCH (physical downlink control channel) in a requested search space (see, receiving from the base station via the PDCCH, section 0046), the receiving comprising receiving an acknowledgment of the request (see, the uplink grant transmitted by the base station in response to the uplink signal indicating a request or scheduling request, section 0070-0072).
Regarding claim 12, XIA ‘856  as modified by Li ‘410 discloses the method of claim 1, further comprising deactivating the at least one CORESET (see, XIA above) and associated search space set based on a configured number of occurrences when the CORESET is the dynamic CORESET (LI ‘410, see, no longer monitoring with respect to a number of PDCCH candidates per aggregation level and /or search space, section 0103, 0113).
Regarding claim 13, XIA ‘856 discloses the method of claim 1, further comprising switching, in connection with the request (see, request relating to switching from first downlink BWP type  second BWP downlink type, section 0069-0072) to a bandwidth part (BWP) configured for the UE (noted: the configured BWPs, section 0069, 0074, 0078).
Regarding claim 14, XIA ‘856  as modified by Li ‘410 discloses the method of claim 13, in which the request includes a CORESET ID or a search space set ID, and the BWP configured for the UE is associated with the CORESET ID or the search space set ID (see, LI ‘410, search space set 1, search space set 2 in relation to activating a BWP, section 0103-
Regarding clam 20, XIA ‘856 as modified by LI ‘410 discloses the method of claim 13, further comprising monitoring for the CORESET or the search space set on the BWP, in which a period between the UE sending the request and starting to monitor for the CORESET (LI, see, timer that initiated upon switching to active BWP, section 0069) or the search space set is based, at least in part, on a BWP switch time for switching to the BWP (LI ,see, timer activity  in relation to BWP, the CORESET and the search space, section 0079-0081).
In view of the above, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to implement the monitoring of CORESETs associated with search spaces based on-duration and inactivity timer/periodicity as taught by Li ‘410 into the deactivation and activation of search associated with CORESET of XIA ‘856.  The motivation would have been to provide power saving and optimization of bandwidth parts (section 0070).
Regarding 21, XIA ‘856 discloses the method of claim 1, in which the request is transmitted using at least one of an uplink radio resource control (RRC) message, a physical uplink control channel (PUCCH), a sounding reference signal (SRS) (see, SRS signal in relation to a request transmitted by the UE to the base station, section 0067, 0071-0072), a random access channel (RACH), or a physical uplink shared channel (PUSCH).
8.	Claims 2-3, 9-11, 22-25 are rejected under 35 U.S.C. 103 as being unpatentable over XIA et al (US 2022/0141856 A1, PCT: July 19, 2019) in view of LI et al (US 2020/0195410 A1) as applied to claim 1, 21 above and further in view of Lin et al (US 2020/0029315 A1).
The combination of XIA ‘856 and Li ‘410 discloses all the claim limitations but fails to explicitly disclose:
	Regarding claim 2, the method of claim 1, further comprising receiving radio resource control (RRC) signaling indicating a plurality of preconfigured candidate CORESETs and associated candidate search spaces, in which the request is for at least one of the preconfigured candidate CORESETs and associated search spaces.
Regarding claim 3, the method of claim 1, further comprising receiving radio resource control (RRC) signaling mapping CORESETs to occasions, in which the request comprises implicit signaling including a first transmission during a random access channel (RACH) occasion or a second transmission during a scheduling request (SR) occasion.
Regarding claim 9, the method of claim 1, further comprising deactivating the at least one CORESET and associated search space set based on explicit signaling comprising a UE request including a media access control-control element (MAC-CE).
Regarding claim 10, the method of claim 1, further comprising deactivating the at least one CORESET and associated search space set based on explicit signaling comprising a network indication received in a grant including downlink control information (DCI) or downlink control information (DCI) without a grant, the DCI including downlink format information (DFI) to indicate the deactivating.
Regarding claim 11, he method of claim 1, further comprising deactivating the at least one CORESET and associated search space set based on implicit information comprising expiration of a timer measuring physical downlink control channel (PDCCH) inactivity or a BSR (buffer status report).
Regarding claim 22, the method of claim 21, in which the request indicates a duration or a number of occurrences of the CORESET or the search space set associated with the request.
Regarding claim 23, the method of claim 21, in which the request indicates one or more parameters for the CORESET or the search space set, the one or more parameters including at least one of: an aggregation level, a physical downlink control channel (PDCCH) candidate, a number of PDCCH candidates, a transmission configuration indicator (TCI) state for the PDCCH, or a repetition for the PDCCH.
Regarding claim 24, the method of claim 21, in which the request is multiplexed with a scheduling request (SR), channel state information (CSI), or hybrid automatic repeat request (HARD) feedback from the UE.
Regarding claim 25, the method of claim 21, further comprising retransmitting the request in response to a reply not being received from a base station, the UE transmitting the request up to a configured threshold number of attempts.
However, Lin et al (US 2020/0029315 A1) from a similar field of endeavor discloses: Regarding claim 2, the method of claim 1, further comprising receiving radio resource control (RRC) signaling (see, indicating preferred adaptation with RRC signaling, ,the gNB communicates via RRC signaling indicating activation/deactivation, section 0112-0113) indicating a plurality of preconfigured candidate CORESETs and associated candidate search spaces, in which the request is for at least one of the preconfigured candidate CORESETs (see, configured control resource sets (CORESETS), CCE ALs in relation to request for adapting by the UE section 0086, 0108, 0154) and associated search spaces (see, UE transmits assistance information associated with adaptation request to enable the gNB to determine an adaptation for parameters in the UE operation, section 0136, 004, noted: search space set and number of PDCCH candidates, section 0086, 0092-093).
In view of the above, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to implement the UE adaptation request associated transmission parameters indicating search spaces sets and control resource sets to monitored, activated and deactivated as taught by Lin ‘315 into the combined  monitoring of CORESETs associated with search spaces and deactivation and activation of search space associated with CORESET of Li ‘410 and XIA ‘856.  The motivation would have been to provide a reduction of UE power consumption based on assistance information (section 0004).
Regarding claim 3, the method, further comprising receiving radio resource control (RRC) signaling (see, indicating preferred adaptation with RRC signaling, ,the gNB communicates via RRC signaling indicating activation/deactivation, RRC parameters decode by the UE, section 0112-0113, 0139, 0279)  mapping CORESETs to occasions (see, configured CORESETs search space sets with a number of slots, section 0086,0092-0093) in which the request comprises implicit signaling including a first transmission during a random access channel (RACH) occasion or a second transmission during a scheduling request (SR) occasion (noted: retransmit adaptation request in the next transmission occasion, section 0111, 0118, 0127-scheduling based on adaptation request).
In view of the above, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to implement the UE adaptation request associated transmission parameters indicating search spaces sets and control resource sets to monitored, activated and deactivated as taught by Lin ‘315 into the combined  monitoring of CORESETs associated with search spaces and deactivation and activation of search space associated with CORESET of Li ‘410 and XIA ‘856.  The motivation would have been to provide a reduction of UE power consumption based on assistance information (section 0004).
Regarding claim 9, the method of claim 1, further comprising deactivating the at least one CORESET and associated search space set  (see, section 0112,0222, 0154-adaptation request can indicate deactivation of multiple search space sets) based on explicit signaling comprising a UE request including a media access control-control element (MAC-CE) (noted: the adaptation request in MAC CE through a PUSCH, section 0137, 0300-0301, 0128).
In view of the above, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to implement the UE adaptation request associated transmission parameters indicating search spaces sets and control resource sets to monitored, activated and deactivated as taught by Lin ‘315 into the combined  monitoring of CORESETs associated with search spaces and deactivation and activation of search space associated with CORESET of Li ‘410 and XIA ‘856.  The motivation would have been to provide a reduction of UE power consumption based on assistance information (section 0004).
Regarding claim 10, the method of claim 1, further comprising deactivating the at least one CORESET and associated search space see, adaptation request associated with multiple schemes, number of search space sets, PDCHC candidates, aggregation levels, section 0091-0093, 0111-0112)  set based on explicit signaling(see, ACK/NACK response from the gNB to UE indicating accepting/rejecting of the implicit AR from the UE , including adaptation command in relation to activation/deactivation, section 0112, 0151, 0154) comprising a network indication received in a grant including downlink control information (DCI) or downlink control information (DCI) without a grant (see, the gNB can confirm or adjust the set of CCE ALs, CORESETS for the UE to monitor/adapt,  section 0158, 0176, 0222), the DCI including downlink format information (DFI) to indicate the deactivating (Noted: see, Adaptation with /ON/Off states, a gNB transmits a bitmap/control message-DCI format, section 0240-0242).
	In view of the above, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to implement the UE adaptation request associated transmission parameters indicating search spaces sets and control resource sets to monitored, activated and deactivated as taught by Lin ‘315 into the combined  monitoring of CORESETs associated with search spaces and deactivation and activation of search space associated with CORESET of Li ‘410 and XIA ‘856.  The motivation would have been to provide a reduction of UE power consumption based on assistance information (section 0004).
	Regarding claim 11, the method of claim 1, further comprising deactivating the at least one CORESET and associated search space set based on implicit information comprising expiration of a timer measuring physical downlink control channel (PDCCH) inactivity (see, adaptation scheme for transmission of parameters in relation deactivation of search space sets and PDCCH, and C-DRX, section 0151, 0154, noted: the C-DRX can be a drx-inactivity timer related adaptation, section 0143-0144) or a BSR (buffer status report).
	In view of the above, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to implement the UE adaptation request associated transmission parameters indicating search spaces sets and control resource sets to monitored, activated and deactivated as taught by Lin ‘315 into the combined  monitoring of CORESETs associated with search spaces and deactivation and activation of search space associated with CORESET of Li ‘410 and XIA ‘856.  The motivation would have been to provide a reduction of UE power consumption based on assistance information (section 0004).
Regarding claim 22, the method of claim 21, in which the request indicates a duration or a number of occurrences of the CORESET or the search space set associated with the request (see, adaptation request associated with multiple schemes, number of search space sets, PDCHC candidates, aggregation levels, section 0091-0093, 0111-0112).
In view of the above, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to implement the UE adaptation request associated transmission parameters indicating search spaces sets and control resource sets to monitored, activated and deactivated as taught by Lin ‘315 into the combined  monitoring of CORESETs associated with search spaces and deactivation and activation of search space associated with CORESET of Li ‘410 and XIA ‘856.  The motivation would have been to provide a reduction of UE power consumption based on assistance information (section 0004).
Regarding claim 23, the method of claim 21, in which the request indicates one or more parameters for the CORESET or the search space set (see, the UE adaptation request (AR), (section 0108-0111) the UE is configured with  CORESTS, search spaces,  bandwidth parts section 0085, 0092-0093, 0105), the one or more parameters including at least one of: an aggregation level (see, transmission parameters for transmission to or receptions from a gNB, the AR indicates a subset of CCE ALs, section 0109, 0112, 0154-0155), a physical downlink control channel (PDCCH) candidate, a number of PDCCH candidates, a transmission configuration indicator (TCI) state for the PDCCH, or a repetition for the PDCCH.
In view of the above, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to implement the UE adaptation request associated transmission parameters indicating search spaces sets and control resource sets to monitored, activated and deactivated as taught by Lin ‘315 into the combined  monitoring of CORESETs associated with search spaces and deactivation and activation of search space associated with CORESET of Li ‘410 and XIA ‘856.  The motivation would have been to provide a reduction of UE power consumption based on assistance information (section 0004).
Regarding claim 24, the method of claim 21, in which the request is multiplexed with a scheduling request (SR) (noted: the adaptation request to indicate scheduling request, the adaptation request in the PUCCH, the PUCCH is used to Convery HARQ-ACK, SR or semi-persistent CSI and their combinations, section 0104, 0127), channel state information (CSI), or hybrid automatic repeat request (HARD) feedback from the UE (see, ACK to an adaptation request by a MAC CE, including retransmit of the adaptation request, section 0109, 0111, 0128).
In view of the above, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to implement the UE adaptation request associated transmission parameters indicating search spaces sets and control resource sets to monitored, activated and deactivated as taught by Lin ‘315 into the combined  monitoring of CORESETs associated with search spaces and deactivation and activation of search space associated with CORESET of Li ‘410 and XIA ‘856.  The motivation would have been to provide a reduction of UE power consumption based on assistance information (section 0004).
Regarding claim 25, the method of claim 21, further comprising retransmitting the request in response to a reply not being received from a base station (see, retransmit of the adaptation request when the UE does not receive a response from the gNB, section 0110-0112), the UE transmitting the request up to a configured threshold number of attempt (see, configured time period, including multiple schemes associated with the request, section 0111-0112).
	In view of the above, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to implement the UE adaptation request associated transmission parameters indicating search spaces sets and control resource sets to monitored, activated and deactivated as taught by Lin ‘315 into the combined  monitoring of CORESETs associated with search spaces and deactivation and activation of search space associated with CORESET of Li ‘410 and XIA ‘856.  The motivation would have been to provide a reduction of UE power consumption based on assistance information (section 0004).
9.	Claims 29-30 are rejected under 35 U.S.C. 103 as being unpatentable over XIA et al (US 2022/0141856 A1, PCT: July 19, 2019) in view of LI et al (US 2020/0195410 A1) as applied to claim 21 above and further in view of Babaei et al (US 2021/0099254 A1, Provisional Application No. 62/886,833, filed on August. 14,  2019).
The combination of XIA ‘856 and Li ‘410 discloses all the claim limitations but fails to explicitly disclose:
The combination of XIA ‘856 and Li ‘410 discloses all the claim limitations but fails to explicitly disclose: Regarding claim 29, the method of claim 21, further comprising performing a sounding reference signal (SRS) beam refinement procedure before transmitting the request or after transmitting the request.
Regarding claim 30, the method of claim 29, further comprising receiving, prior to transmitting the request, a configuration to perform the SRS beam refinement procedure in connection with transmitting the request.
However, Babaei et al (US 2021/0099254 A1, Provisional Application No. 62/886,833, filed on August. 14,  2019) from a similar field of endeavor discloses: Regarding claim 29, the method of claim 21, further comprising performing a sounding reference signal (SRS) beam (see, beam selection procedure based on one or more sounding reference signal (SRS) resources, section 0164) refinement procedure (see, beam failure recovery request upon beam failure detection, section 0168, 0170) before transmitting the request or after transmitting the request (see, beam recovery request based on detection of beam failure, section 0168, 0170).
Regarding claim 30, the method of claim 29, further comprising receiving, prior to transmitting the request, a configuration to perform the SRS beam refinement procedure in connection (see, RACH request in relation to beam failure recovery request from the RRC-CONNECTED state, section 0170, 0182) with transmitting the request (see, beam failure recovery request and uplink beam selection based on SRS resources, section 0168, 0170, 0164).
In view of the above, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to implement beam failure recovery and monitoring of search space based on a activation of DCI as taught by Babaei ‘254 into the combined  monitoring of CORESETs associated with search spaces and deactivation and activation of search space associated with CORESET of Li ‘410 and XIA ‘856.  The motivation would have been to provide beam failure recovery based on quality of beam.
Allowable Subject Matter
10.	Claims 6-8, 15-16, 17-19, 26-28 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
11.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
	Cirik  et al (2021/0051710 A1, Provisional App. No. 62/886,465, filed on August 14, 2019) discloses a base station that configures a UE with via PDCH with control resource sets, search spaces via DCI, including indicating a number of PDCCH candidates to be monitored (section 0181, 0183, 0380, 0383).

	Tseng et al (US 2019/0305867 A1) discloses dynamic activation/deactivation of search spaces, configuring of the UE with search spaces, bandwidth parts via RRC signaling (Section 0058, 0059, 0080, 0090).
	Huang et al (US 0253308 A1) discloses identifying of search spaces  by a UE based on configuration provided via higher-layer signaling/parameter, search spaces in BWP (section 0088, 0209-0217, 0335, 0349, 0363, 0379-0427).
Huang further discloses beam failure recovery in relation monitoring of COREST, monitoring occasions, number of search space (section 063-0379).
	YI et al (US 2021/0274535 A1) discloses dynamic enabling/disabling of search spaces, the enabling/disabling indication is carried in MAC CE (section 0368-0374, , 408, 40477, 0458, 0484, 0513, 0527-0531) and RACH/PRACH in bandwidth parts.

12.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to CANDAL ELPENORD whose telephone number is (571)270-3123. The examiner can normally be reached 9 am -6 pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kwang B Yao can be reached on 571 272-3182. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/CANDAL ELPENORD/Primary Examiner, Art Unit 2473